Citation Nr: 1411007	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a scar of the forehead.

3.  Entitlement to service connection for seizures, to include as secondary to a head injury.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active naval service from September 1947 to January 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the RO in Columbia, South Carolina.

In June 2013, the Board remanded this appeal to ensure that the Veteran had an opportunity to attend a Board hearing he requested.  The hearing was scheduled for October 2013.  In August 2013, the Veteran notified the RO that he no longer wished to attend a Board hearing and wanted the case to be decided by the Board as soon as possible.  

The Veteran also initiated appeals as to the denial of service connection for bilateral hearing loss and tinnitus; however, during the pendency of the appeal, in a December 2012 rating decision, the RO granted both claims.  The appeal as to those issues is accordingly resolved.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that, during his service aboard a U.S. Navy aircraft carrier, he fell to the deck and hit his head.  According to the Veteran, he sustained a scar on the head and has experienced seizures since this incident.  

The Veteran's service treatment records are unavailable.  The RO has certified that it attempted to obtain records from the National Personnel Records Center and received a negative response.  The Veteran has requested that alternative sources such as morning reports should also be checked.  

The Board notes that morning reports were only kept for Army and Air Force personnel.  However, the Navy and Marine Corps recorded similar information in muster rolls.  Navy muster rolls were kept from 1939 to 1971.  For service aboard ships, these muster rolls are part of the ship's log and they include the names of personnel assigned as well as their status (present for duty).  The Veteran has indicated that he was knocked unconscious, taken to sick bay, and sent to his bunk to recover.  This information may be recorded in the muster rolls.  

While muster rolls are kept by the National Personnel Records Center, of which a request for service treatment records has already been made, ship's logs are not typically included in requests for service treatment records.  Thus, there is a reasonable possibility that additional development with a specific request for ship's logs and muster rolls might produce relevant records.  Since the Veteran indicated on a "Request for Information Needed to Reconstruct Medical Data" form that the head injury occurred between February and October 1951, the request should pertain to that time period.

Accordingly, the case is REMANDED for the following action:

1.  Make a specific request to the National Personnel Records Center for ship's logs and muster rolls from the U.S.S. Boxer, CV/CVA/CVS-21, LPH-4, between February and October 1951. 

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


